Troy Construction s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 5, 2014

                                  No. 04-13-00832-CV

Osiela G. VILLARREAL, Individually and as Representative of the Estate of Jose Rodriguez,
Deceased and as Next Friend of Nayeli M. Rodriguez and Noemi M. Rodriguez, Minor Children
                              and Marisela Trevino Rodriguez,
                                         Appellants

                                            v.

                            TROY CONSTRUCTION LLC,
                                    Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2010-CVT-001888-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
    Appellants' second unopposed motion for leave to extend time to file brief is hereby
GRANTED. Time is extended to March 17, 2014.




                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court